Citation Nr: 0632630	
Decision Date: 10/19/06    Archive Date: 10/31/06

DOCKET NO.  98-00 261A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

What evaluation is warranted for coronary artery disease with 
status post myocardial infarction from June 7, 1996?


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from June 1954 to December 
1957, and from July 1970 to August 1974.  At discharge in 
August 1974, the veteran was credited with more than 20 years 
of active duty service.  

In an August 1997 rating decision, the veteran was granted 
service connection for coronary artery disease status post 
myocardial infarction secondary to diabetes mellitus, and a 
30 percent rating was assigned effective from June 7, 
1996.  In a May 1998 rating decision, the RO increased the 
rating to 60 percent.  

The Board of Veterans' Appeals (Board), in August 1999 and 
November 2003, remanded this matter for further development.  

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a veteran's dissatisfaction with the initial rating assigned 
following a grant of service connection (so-called "original 
ratings"), and dissatisfaction with determinations on later-
filed claims for increased ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  Inasmuch as this issue was 
placed in an appellate status by the veteran expressing 
dissatisfaction with an original rating, the Fenderson 
doctrine applies.  Hence, the Board has restyled this issue. 
 

For the reasons outlined below, this appeal is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant if further 
action is required.


REMAND

As indicated in the Introduction, this claim was most 
recently remanded in November 2003.  Unfortunately, the Board 
finds that the ordered development was not sufficiently 
completed.  Accordingly, remand is mandatory.  Stegall v. 
West, 11 Vet. App. 268 (1998).

In this regard, the Board notes that, as part of the November 
2003 remand, the RO was directed to afford the veteran a 
cardiovascular examination to determine the nature and extent 
of the veteran's coronary artery disease.  The claims folder 
was to be reviewed by the examiner.  The examiner was to be 
provided with the criteria found under Diagnostic Codes 
(Codes) 7005 and 7006, both prior to and as revised effective 
January 12, 1998.  The examiner was also requested to 
explicitly comment on the specific diagnostic criteria 
provided.

A VA medical cardiology follow-up note, dated in April 2004, 
shows that the veteran was examined by a cardiologist.  A 
followup addendum is dated in May 2004.  Review of the 
progress note, however, fails to show that the examiner was 
provided the criteria found in Codes 7005 and 7006, or that 
he commented on the specific diagnostic criteria which was to 
have been provided.  

The Board parenthetically notes that pursuant to the August 
1999 remand, the veteran was also to be afforded a VA 
cardiovascular examination, in the course of which the 
examiner was to have the claims file available prior to the 
examination.  Review of an August 2000 VA heart examination 
report shows that the claims file was not available.  

Following the April 2004 examination and the May 2004 
addendum, an August 2004 "Deferred Rating Decision" shows 
that due to the "inadequate" nature of an examination, the 
veteran was to be scheduled for a cardiovascular 
examination.  The examination instructions set out as part of 
the November 2003 remand were duplicated as part of the 
Deferred Rating Decision.   A September 2004 letter to the 
veteran informed him that the VA medical facility nearest him 
was instructed to schedule him for an examination concerning 
his service-connected coronary artery disease with status 
post myocardial infarction.  Unfortunately, the record is 
silent as to whether the veteran either was afforded a VA 
cardiovascular examination following his receipt of the 
September 2004 letter, or that he failed to report for such 
an examination.  As such, the development ordered appears to 
not have been accomplished.  Additional action is therefore 
required.  Stegall.

Accordingly, this case is REMANDED to the VAMC for the 
following actions:

1.  The RO should contact the veteran and 
ask him to identify any treatment he has 
received for his cardiovascular 
disability since May 2004.  If treatment 
records are identified, the RO should 
take the necessary steps to obtain them. 
 If, after making reasonable efforts, the 
RO cannot locate such records, the RO 
must specifically document what attempts 
were made to locate the records, and 
explain in writing why further attempts 
to locate or obtain any government 
records, if applicable, would be futile. 
 The RO must then:  (a) notify the 
claimant of the specific records that it 
is unable to obtain; (b) explain the 
efforts VA has made to obtain that 
evidence; and (c) describe any further 
action it will take with respect to the 
claim.  The claimant must then be given 
an opportunity to respond.

2.  Following the above-mentioned 
development, the RO should make 
arrangements for the veteran to be 
afforded a VA cardiovascular examination 
to determine the nature and extent of his 
coronary artery disease.  The claims 
folder must be available to, and reviewed 
by, a cardiologist prior to the 
examination.   The cardiologist must be 
provided with the criteria found under 
Diagnostic Codes 7005 and 7006, both 
prior to and as revised effective January 
12, 1998.  See 38 C.F.R. § 4.104.  The 
cardiologist should first report his/her 
findings in relation to the "old" 
criteria (effective prior to January 12, 
1998), and separately in relation to the 
"new" criteria (effective from January 
12, 1998).  The examiner should 
explicitly comment on the specific 
diagnostic criteria provided.

3.  After the development requested has 
been completed, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.

4.  The veteran is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2006).  In the event 
that the veteran does not report for the 
scheduled examination, documentation 
should be obtained which shows that 
notice scheduling the examination was 
sent to the last known address.  It 
should also be indicated whether any 
notice that was sent was returned as 
undeliverable.

5.  Thereafter, and following any other 
indicated development, the RO should 
prepare a new rating decision and 
readjudicate the appealed issue.  RO 
consideration of "staged' ratings as 
well as the old and new rating criteria  
must be documented in writing.  If the 
appeal is to any extent denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case in accordance with 38 U.S.C.A. 
§ 7105 (West 2002) which includes a 
summary of any additional evidence 
submitted, applicable laws and 
regulations, and the reasons for the 
decision.  They should then be afforded 
an applicable time to respond.

The purpose of this REMAND is to ensure due process.  The 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  No 
action is required of the appellant until he is notified.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

As this is the third remand, this claim must be afforded 
expeditious treatment.  The law requires that all claims that 
are remanded by the Board of Veterans' Appeals or by the 
United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

